DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2022 has been entered. 
This action is in response to the papers filed on August 24, 2022.  Applicant’s arguments and amendments to the claims filed August 24, 2022 have been entered.  Claim 1 has been amended, claims 3, 5-7, 9, 10, 12, 14, 16, 18-20, 22, 27, 29, 31, 34, 35, and 37-104 have been cancelled, and claim 108 has been newly added.  Accordingly, claims 1, 2, 4, 8, 11, 13, 14, 15, 17, 19, 21, 23-26, 28, 30, 32, 33, 36, and 105-108 are pending and under consideration 
Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of the PCT Patent Application Serial No.: US2017/051777 filed on September 15, 2017 and the United States Provisional Patent Application Serial No. 62/395,703 filed on September 16, 2016.
Withdrawn Claim Rejections - 35 USC § 103

	      Claims 1, 2, 4, 8, 9, 11, 13, 14, 17, 21, 23-26, 28, 30, 32, 33, 36, and 105-107 were rejected in the Office Action mailed February 2, 2022 under 35 U.S.C. 103 as being unpatentable over the combination of  Atala et al. (Pub. No.: US 2006/0240061; Pub. Date: Oct. 26, 2006), Quint et al. (PNAS; May 31, 2011, vol 108, no. 22 9214-9219), and (Liao et al. Biomaterials 2010; 31(34):8911-8920 page 3 paragraph 3; IDS) 14 were rejected in the Office Action mailed November 17, 2011 under 35 U.S.C. 102(b) as being anticipated by Harris (U.S. Patent No. 5,688,485; Nov. 18, 1997).  Applicant’s amendment of base claim 1 necessitated the new grounds of rejection to better reflect the state of the art at the time of filing as Atala does not exemplify a charged solution of matrix forming polymer and a second solution of porogen for electrospinning.  Accordingly, the rejection is hereby withdrawn.  The claims are subject to new grounds of rejection as set forth below.
New Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11, 13, 15, 17, and 108 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 11, 13, 15, 17, and 108 depend directly or indirectly from cancelled claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  In the interest of compact prosecution, claims 11, 13, 15, 17, and108 will be treated as they directly or indirectly depend from claim 1.

Response and New Claim Rejections - 35 USC § 103
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1, 2, 4, 8, 11, 13, 14, 15, 17, 21, 23-26, 28, 30, 32, 33, 36, 105-108 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Atala et al. (Pub. No.: US 2006/0240061; Pub. Date: Oct. 26, 2006), Wang et al. (Journal of Biomedical Materials Research A, Dec 2013 Vol 101A, Issue 12, Online Pub. Date: Apr. 18, 2013; IDS), Quint et al. (PNAS; May 31, 2011, vol 108, no. 22 9214-9219),  and Liao et al. (Biomaterials 2010; 31(34):8911-8920 page 3 paragraph 3; IDS).
	The amended claims recite a method of forming a graft for implantation into a subject comprising:
(i)    forming an electrospun scaffold comprising a tubular matrix formed 	from nanofibers that comprise a blend of a biodegradable synthetic polymer and 	a biopolymer, wherein the tubular matrix comprises an external surface, an 	internal surface, and a lumen extending therethrough and wherein the tubular matrix has a porosity of at least 50%, as determined by mercury porosinietry or apparent density;
(ii)    culturing a population of extracellular matrix-producing cells on the 				electrospun tubular scaffold to form a tissue-engineered tubular construct;
(iii)    decellularizing the tissue-engineered tubular construct to form a tissue-			engineered scaffold; and
(iv)    culturing endothelial cells from the subject on the tissue-engineered 				scaffold to form a graft for implantation into the subject;
wherein forming the electrospun scaffold comprises (a) electrically charging a first solution comprising the biodegradable synthetic polymer and the biopolymer; (b) electrically charging a second solution comprising a porogen; (c) discharging the electrically charged first solution and the electrically charged second solution onto a grounded, rotating mandrel under an electrostatic field, such that the movement of the electrically charged first solution under the electrostatic field causes the electrically charged first solution to evaporate and produce the nanofibers that form the tubular matrix on the grounded target, and the movement of the electrically charged second solution under the electrostatic field causes the electrically charged second solution to evaporate and produce particles comprising the porogen amongst the nanofibers on the grounded target: and (d) removing the particles comprising the porogen from amongst the nanofibers to form the electrospun scaffold.

	Regarding claims 1, 4, and  8, Atala discloses a method of preparing artificial blood vessel with endothelial cells (abstract) comprising electrospinning a matrix into a tubular configuration [0007] and [0008], wherein the tubular matrix is spun into nanofibers from a blend of one natural component and one synthetic polymer ([0013], [0016], [0043], and [0062]) of gelatin and polyglycolic acid ([0065] and [0066]), wherein the electrospinning process fibers can be layered ([0058] and [0099]), and coating the electrospun matrix with endothelial cells to form a tissue engineered blood vessel that my function as a native in vivo blood vessels [0007]. The layering would read on an external surface, an internal surface and a lumen extending there through; and wherein Atala discloses methods to vary porosity in accordance with the needs and specification of the cells to be grown within them wherein the pre size can be up to 100µm ([0063] and [0078]).  Accordingly, it would have been prima facie obvious for one of ordinary skill in the art to form a matrix with a porosity of at least 50% as Atala discloses the method to manipulate the porosity over a wide range based upon the desired characteristics of the final product.  Atala, additionally, discloses the matrix is made from the electrically charged solutions [0051] of the two polymers ([0043] and [0055]), wherein fibers of different compositions can be electrospun from multiple sources to create layer so intermixed or different materials [0075] and   discharged onto a grounded rotating mandrel  [0056] forming a tubular matrix [0060], wherein a solution is a blend of one natural component and one synthetic polymer ([0013], [0016], [0043], and [0062]) of gelatin and polyglycolic acid ([0065] and [0066]),  wherein pores can be made by mixing in porogenic materials in a solution such as extractable agents, the dissolution of which will leave holes of defined sized in the matrix when the extractable material is removed ([0063] and [0078]).
 
While, Atala discloses electrospinning different solutions from multiple sources, wherein the different materials include both the instantly claimed blend of synthetic and biopolymer and a porogen, as fully set forth above, Atala does not exemplify a charged solution of  matrix forming polymer and a second solution of porogen for electrospinning.  Additionally, Atala does not disclose the step of decellularizing the tissue engineered tubular contract and then recellularizing the tissue engineered scaffold. 
	However, in the same field of endeavor of electrospun scaffold with porogens (abstract), Wang discloses the process of electrospinning by means of electrically charging a first solution, electrically charging a second solution comprising a porogen, discharging the solutions onto a  grounded mandrel under an electrostatic field to produce a nanofiber and porogen particles amongst the nanofiber, and removing the porogen particles by  (Figure 1 and page 3475 column 2 paragraph 3).
	Additionally, in the same field of endeavor of engineered blood vessels (abstract) Quint discloses the steps of culturing a population of extracelluar matrix producing cells and  decellularizing  said cells in the engineered blood vessel (abstract and page 9218 column 1 paragraph 3).
	Additionally, in the same field of endeavored of electrospun fibers with seeded cells,  Liao discloses porosity of 87% (page 3 paragraph 3; IDS).

	Pursuant to MPEP 2144.05(II)(A) Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").

	Regarding claim 2, Atala disclose therein the natural material is preferable from 25 to75% by weight and the synthetic material is preferably from 25 to 75 percent [0069], which overlaps the instantly claimed ranges.	


	Regarding claim 11, Atala discloses wherein the flow rate of solution streaming from a container can be increase or decreased at different points by programming the pump ([0052] and [0058]).

	Regarding claim 13, Atala discloses wherein a container may have a flow rate of 3.0 mL/hr [0168].

	Regarding claims 15 and 17, Atala discloses wherein pores can be made by mixing in porogenic materials such as salts or other extractable agents, the dissolution of which will leave holes of defined sized in the matrix ([0063] and [0078]) wherein the solution is water, 2,2,2-trifluoroethanol, 1,1,1,3,3,3-hexafluoro-2-propanol (also known as hexafluoroisopropanol or HFIP), or combinations thereof [0071].

	 
	Regarding claim 21, Atala discloses forming layers of electrospun fibers to form blood vessels [0075] wherein  the distance between the fibers can range from 50 nm to greater than 500 microns [0076] and the diameter of the fiber can be from 50 nm  to greater than 500 microns [0077].  As such the diameter of the tubular matrix wall thickness and the diameter of lumen would be expected to be within a range that allows for the engineered blood vessel to act as native blood vessels.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would have been customary for an artisan of ordinary skill to determine the optimal range of diameter and thickness of the engineered blood vessel in order for it to be suitable as a native blood vessel implant. Thus, absent some demonstration of unexpected results from the claimed parameters, it would have been obvious at the time of applicant's invention in view of the teachings of Atala.  It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)

	Regarding claim 23, Atala makes no requirement that the electrospun scaffold is crosslinked (entire document) accordingly it would be free of crosslinkers.

	Regarding claims 24, Quint discloses culturing a population of ecm producing cells in a bioreactor over a period of 10 weeks under pulsatile culture conditions  wherein the matrix  is around a silicone tube (page 9218 column 1 paragraph 3).

	Regarding claims 25-26, and 28, Atala discloses altering the pressure in the  preconditioning chamber  to mimic the pulse rate of blood through native vessels  wherein the pressure/pulse rate is gradually increased  (as such the fluid is compressed within the system as more fluid is pumped or the mechanism increases the pressure to increase the pressure/pulse rate)  [0048]-[0049] by moving biological fluid through from one end of the preconditioning chamber through the seeded matrix and out the other end of the chamber in a closed loop fluid flow system [0009], wherein the viscosity of the biological fluid can be altered; and wherein the biological fluid can be pumped using any pumping mechanisms such as a gear pump [0148], (a  hydraulic system).

	Regarding claim 30, the combination of Quint and  Atala discloses wherein the matrix  is around a silicone tube (page 9218 column 1 paragraph 3) and altering the pressure in the  preconditioning chamber  to mimic the pulse rate of blood through native vessels  wherein the pressure/pulse rate is gradually increased  [0048]-[0049] to induce a wall shear in the range of about 1to about 30 dynes/cm3 and to induce a wall pressure distribution in the engineered blood vessel in a range of about 60 to 200mmHg [0010].  This pressure would expand the tube in order to precondition the engineered blood vessel to adjust to native conditions of the blood being pumped through a blood vessel.  As such the diameter of the flexible tubing would be expected to expand within a range that allows for the engineered blood vessel to adjust to native conditions.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would have been customary for an artisan of ordinary skill to determine the optimal range of stretching needed to achieve the desired results of preconditioning the engineered blood vessel to adjust to native conditions. Thus, absent some demonstration of unexpected results from the claimed parameters, it would have been obvious at the time of applicant's invention in view of the teachings of Quint and Atala.  It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)

	Regarding claim 32, Atala discloses wherein the method of seeding the matrix with endothelial cells occurs in a bioreactor ([0008], [0048], and [0049]).  

	Regarding claim 33, Atala discloses seeding the interior surface with endothelial cells ([0008], [0048], and [0049]).

	Regarding claim 36, Atala discloses wherein the graft is conditioned by moving a fluid through the lumen at a pulsed flow rate that varies from 1 to 30 dyne/cm2 ([0010], [0048], and [0049]).

Regarding claims 105-107, Liao discloses porosity of 87% (page 3 paragraph 3; IDS), which falls within the instantly claimed ranges.
	Regarding claims 15 and 108, Wang discloses wherein the water soluble porogen particle is polyethylene oxide (abstract and Figure 1).
	It would have been prima facie obvious to one of ordinary skill in the at the time of filing to combine the disclosures of Atala et al., Wang et al., Quint et al., and Liao et al. to produce a porous scaffold by means of electrospinning an electrically charging a first solution and electrically charging a second solution comprising a porogen, discharging the solutions onto a  grounded mandrel under an electrostatic field to produce a nanofiber and porogen particles amongst the nanofiber, and removing the porogen particles by  (Figure 1 and page 3475 column 2 paragraph 3) as disclosed by Wang, and then to include the steps of culturing a population of extracelluar matrix producing cells and  decellularizing  said cells in the method of engineering the porous scaffold into a blood vessel (abstract and page 9218 column 1 paragraph 3) as disclosed by Quint wherein the engineered blood vessels  are formed  by electrospinning a matrix into a tubular configuration [0007] and [0008], wherein the tubular matrix is spun into nanofibers from a blend of one natural component and one synthetic polymer ([0013], [0016], [0043], and [0062]) of gelatin and polyglycolic acid ([0065] and [0066]), wherein the electrospinning process fibers can be layered ([0058] and [0099]), and coating the electrospun matrix with endothelial cells to form a tissue engineered blood vessel that my function as a native in vivo blood vessels [00070], wherein the porosity is greater than 50% as disclosed by Liao. The layering would read on an external surface, an internal surface and a lumen extending therethrough as disclosed by Atala as a matter of combining prior art elements according to known methods to yield predictable results, as instantly claimed, with a reasonable expectation of success at the time of filing.  One of ordinary skill would be motivated to include porogen particles into the scaffold in order to support cell attachment, spread, and proliferation of an electrospun scaffold as evidenced by the teaching of Wang (abstract) additionally, by including different compositions from multiple sources because by varying the compositions of the fibers will results in different physical or chemical properties as evidenced by the teachings of Atala [0075].   One of ordinary skill would be motivated to decellularize the cells as decellularizing engineered vessels leave behind robust extracellular matrix of the graft walls with substantially reduced waiting timer to culture a graft for an intended recipient as evidenced by the disclosure of Quint (abstract) and a porosity of 87% is a matter of design choice used in cell infiltrated electrospun compositions as disclosed by the combination of Atala and Liao.  One who would have practiced the invention would have had a reasonable expectation of success because Atala had already disclosed the method of making an engineered blood vessel with variable porosity comprising seeded endothelial cells, while Quint provided guidance with respect to culturing a population of extracellular matrix producing cells and decellularizing said cells in the method of engineering blood vessel before reseeding the cells, and Liao provided guidance with respect to an electrospun matrix for cell seeding having a porosity of 87%.  It would have only required routine experimentation to modify the method of Atala to include the steps of culturing a population of extracellular matrix producing cells and decellularizing said cells and having a cell porosity of 50% or greater as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.



Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the new rejection, they are addressed as follows: 

	Applicant traverses the 103 type rejection arguing the method has been amended to recite two separate solutions.  Atala illustrates an apparatus for forming scaffolds by electrospinning a single solution.  Furthermore, Atala suggests porogen should be mixed with one of theses polymer solutions.  Atala never suggests a polymer solution and a separate porogen solution are electrospun to form a matrix.  In general, electrospinng a solution including a mixture of polymer and porogen would produce a matrix formed from fibers with decreased fiber integrity.  The two separate solutions results in a matrix includes a first fiber formed from the biodegradable polymer and  biopolymer and fibers formed from the porogen.  Thys the integrity of the polymer fibers forming would remained intact.  Furthermore, by using two separate solutions results in a matrix where the porosity is more readily controlled.

	Applicant’s argument concerning the two separate solutions has been fully considered, but not found persuasive.   Para [0075] of Atala discloses electrospinning fibers of different compositions from multiple liquid sources.  Therefore, it would have been prima facie obvious to have multiple solutions form different sources at the time of filing.  One of ordinary skill would be motivated to include different compositions from multiple sources because by varying the compositions of the fibers will results in different physical or chemical properties as evidenced by the teachings of Atala [0075].  Accordingly, Applicant’s argument that Atala only discloses electrospinning from a single source wherein the instantly claimed polymers are premixed is not persuasive.  Moreover, Wang has been added to the rejection as Atala does not exemplify a charged solution of  matrix forming polymer and a second solution of porogen for electrospinning.  Wang discloses the process of electrospinning by means of electrically charging a first solution, electrically charging a second solution comprising a porogen, discharging the solutions onto a  grounded mandrel under an electrostatic field to produce a nanofiber and porogen particles amongst the nanofiber, and removing the porogen particles by  (Figure 1 and page 3475 column 2 paragraph 3) meeting the electrospinning process limitations.	

With respect to the instant claim language of the individual solutions, the claims recite the term “comprising” which means that the second solution is not only a porogen but can include additional materials in addition to a porogen.  Similarly, as the first solution is also uses the term “comprising” the solution is open to additional components such as a porogen.  There is no requirement that a 103 rejection needs to exemplify Applicant’s claimed composition.  
	Thus, the rejection is maintained for reason of record and foregoing discussion.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617